NEWMAN, Judge,
dissenting.
Because I agree with the trial court that the General Assembly has delegated to the Berks County Board of Assessment (Board) the final policymaking authority to make assessments for Greenwich Township et al. and Borough of Wyomissing Hills et al. (Local Governments), I respectfully dissent.
In Monell v. Department of Social Services of City of New York, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978) the Supreme Court stated, “[I]t is when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent the official policy, inflicts the injury that the government as an entity is responsible under § 1983.”
As the majority correctly notes, the Supreme Court in Pembaur v. City of Cincinnati 475 U.S. 469, 481, 106 S.Ct. 1292, 1299, 89 L.Ed.2d 452 (1986) refined the definition of “policy or custom” by holding that “[m]u-nicipal liability attaches only where the deci-sionmaker possesses final authority with respect to the action ordered.” The court further stated that “[ajuthority to make municipal policy may be granted directly by legislative enactment or may be delegated by an official who possesses such authority, and of course, whether an official had final policy-making authority is a question of state law.” Id. at 483.
Turning to the statute involved in this case, Section 3(a) of the Third Class County Assessment Law (Law), 72 P.S. § 5344(a) states:
It shall be the duty of [the board of assessment appeals], in each county to which this act applies, to make and have supervision of the making of annual assessments of persons, property and occupations now or hereafter made subject to assessment for taxation of county, borough, town, township, school, poor and institution district purposes, and to make and have supervision of listing and valuation of property excluded or exempted from taxation. The making of triennial assessments as provided by existing law is hereby abolished.
72 P.S. § 5344(a) (emphasis added).
The trial court correctly determined that the legislature, through Section 5344(a) of the Law, has given the Board final policy-making authority to make assessments on behalf of local governments. This is a logical conclusion, because the statute has the effect of preventing local governments from performing their own assessments. If local governments wish to impose a tax, they must do so based upon the Board’s assessment. As the Supreme Court noted in Pembaur, final policymaking authority can be granted to a governmental body through legislative enactment.
The majority recognizes that in St. Louis v. Praprotnik 485 U.S. 112, 124, 108 S.Ct. 915, 924, 99 L.Ed.2d 107 (1988) the Supreme Court noted that states have great latitude in determining the forms that local government take. Consequently, “one may expect to find a rich variety of ways in which the power of government is distributed among a host of different officials and official bodies.” Id. at 124-125, 108 S.Ct. at 925. In the instant matter, the state, acting through the legislature, has created a system whereby the authority to make tax assessments for local governments rests with the Board. This is consistent with Praprotnik, which stands for the proposition that the states have wide latitude in delegating policymaking authority for local governments.
Because final policymaking authority for making tax assessments on behalf of Local *1091Governments is vested in the Board by statute, the conduct of the Board is identical to the conduct of local governments for purposes of a lawsuit brought under 42 U.S.C. § 1983. Such an interpretation is consistent with Pembaur, where the Supreme Court held that municipal liability attaches where the decisionmaker has final authority to establish policy. Therefore, the Local Governments are properly named as defendants in the instant civil rights action.
For these reasons, I respectfully dissent.
SMITH, J., joins this dissent.
FRIEDMAN, J., joins in the conclusion of this dissenting opinion.